Citation Nr: 1505757	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  05-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include a nervous disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Medical Center (MC) in St. Paul, Minnesota.  The issue on appeal was denied by the Board in April 2013.  

The Veteran appealed the April 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The April 2013 Board denial was vacated and remanded back to the Board by the Court in an October 2013 Order based on an October 2013 Joint Motion For Partial Remand (Joint Motion).  In response to the Court Order, the Board remanded the case back to the RO in March 2014 for an examination and nexus opinion in accordance with the Joint Motion.  A VA evaluation with nexus opinion was added to the record in May 2014.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

According to the October 2013 Joint Motion, the April 2013 Board denial was in error in denying the issue on appeal based on the results of a November 2012 VA nexus opinion and a January 2013 addendum opinion, which diagnosed alcohol abuse, because the VA examiner did not address the prior anxiety issues documented in the record and because the examiner did not discuss the cause of the Veteran's alcoholism.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The case was remanded by the Board in March 2014 for an opinion that included determining whether it is at least as likely as not that any current psychiatric is related to service and whether it is at least as likely as not that the Veteran's alcoholism is related to a psychiatric disability and/or active service.  

An additional VA evaluation with nexus opinion was obtained in May 2014 in which the examiner concluded that the Veteran did not have any psychiatric disorder and that it was not possible to render a diagnosis without resorting to speculation.  

The Court has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that because the VA examiner did not discuss the prior findings of anxiety and did not address the cause of the Veteran's alcoholism, the RO did not adequately comply with the terms of the Board's March 2014 remand.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will arrange for review of the record by the examiner who conducted a psychiatric evaluation of the Veteran in May 2014 to obtain additional clarification.  After review of the record, the reviewer will provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran has a psychiatric disability, to include a nervous disorder, that was incurred during the Veteran's military service.  The Veteran is presumed to have been free of any psychiatric disorder at service entrance.  The rationale for all opinions expressed must be explained.  

The reviewer must specifically discuss the findings of anxiety in the record, including on VA evaluations in June 2005 and July 2012, in light of McClain noted above.  The reviewer will also address the cause of the Veteran's alcoholism, to include whether it is related to service.


If the examiner who evaluated the Veteran in May 2014 is not available, the RO will obtain an opinion from another appropriate medical professional.  

If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2014).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the reviewer responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  In other words, in light of Jones v. Shinseki, 23 Vet. App. 382 (2010), the reviewer must clearly identify precisely what facts cannot be determined, [i.e.] whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

2.  The AMC/RO should then re-adjudicate the Veteran's claim for service connection for an acquired psychiatric disability, to include a nervous disorder and PTSD, based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


